                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

CRESTMARK BANK,

                    Plaintiff,              CASE NO. 18-11616
                                            HON. DENISE PAGE HOOD
v.

CIBC BANK USA F/K/A THE PRIVATEBANK AND TRUST
COMPANY, et al,

                    Defendants.
                                            /

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION
     TO DISMISS [#16] AND DENYING PLAINTIFF’S MOTION FOR
              INTERPLEADER DISBURSEMENT [#17]

    I.   BACKGROUND

     A. Procedural Background

         On May 22, 2018, Plaintiff Crestmark Bank (“Crestmark”) filed a

Complaint for Interpleader against defendants CIBC Bank USA f/k/a The

PrivateBank and Trust Company (“CIBC”), Business Resolutions Services,

LLC, Wells Fargo Bank, National Association, Howard-Lehigh Corporation,

M.P.D., Inc. (“MPD”), Branko Shapich (“Shapich”), and Joseph Hajnos

(“Hajnos”) (collectively, “Defendants”) in order to have Defendants litigate

their respective claims to certain net proceeds that Crestmark currently

possesses. (Doc # 1) On June 11, 2018, CIBC filed its Answer to the



	                                    1
Complaint. (Doc # 10) On June 20, 2018, Hajnos filed his Answer to the

Complaint. (Doc # 13)

               Shapich filed a Motion to Dismiss on July 30, 2018. (Doc # 16)

Crestmark filed its Response on August 21, 2018. (Doc # 21) Shapich filed

his Reply on September 4, 2018. (Doc # 22)

               On August 3, 2018, Crestmark filed a Motion for Interpleader

Disbursement. (Doc # 17) On August 17, 2018, Shapich filed his Response.

(Doc # 20)

               Shapich’s Motion and Crestmark’s Motion are currently before the

Court.1

       B. Factual Background

               In 2014, in the Circuit Court of Cook County, Illinois, Shapich filed a

lawsuit against Defendants MPD and CIBC. (Doc # 16, Pg ID 144) During

the pendency of that litigation, on July 30, 2015, MPD obtained an equipment

loan and a line of credit loan from Crestmark (collectively, the “Loan”). (Doc

# 1, Pg ID 3) The Loan is evidenced by a $1,500,000 Promissory Note (the

“Promissory Note”) and a $1,870,000 Promissory Note (Machinery and

Equipment Term Loan) (collectively, the “Notes”). Id. The Notes were



																																																													
1
 The only defendants who have responded to the Complaint are CIBC, Hajnos, and
Shapich.


	                                                               2
executed by MPD in favor of Crestmark, and were dated July 30, 2015. Id.

The Notes were also issued in connection with a Loan and Security Agreement

and Schedule to Loan and Security Agreement between MPD, Hajnos, and

Crestmark (collectively, the “Loan Agreement”). (Doc # 1-1, Pg ID 17-40)

Under the terms of the Loan Agreement, MPD pledged all of its personal

property to secure its obligations to Crestmark (the “Collateral”). (Doc # 1,

Pg ID 3) Crestmark perfected its security interest in the Collateral by filing a

financing statement with the Illinois Secretary of State on July 14, 2015, as

document number 020503807. Id.


      Prior to the execution of the Loan Agreement, MPD was indebted to

Hajnos in the amount of $83,400.00. (Doc # 1-1, Pg ID 42) In connection

with the Loan Agreement, on July 30, 2015, Hajnos entered into a

Subordination Agreement with Crestmark and MPD whereby Hajnos agreed

to subordinate his security interest in the Collateral, if any, to Crestmark. (Doc

# 1-1, Pg ID 42-47) In addition, CIBC also entered into a Lien Subordination

with Crestmark whereby CIBC also agreed to subordinate its security interest

in the Collateral, if any, to Crestmark. (Doc # 1-1, Pg ID 49-50)


      In 2018, MPD defaulted on its obligations to Crestmark and a default

letter was sent to MPD and Hajnos. (Doc # 1, Pg ID 4) On or about February



	                                       3
13, 2018, Crestmark issued a Notice of Public UCC Foreclosure Sale that

pertained to collateral that was pledged by MPD (the “UCC Sale”), and

provided notice of the UCC Sale to all necessary parties. (Doc # 1-1, Pg ID

52-54)   Notice of the UCC Sale was also published in various local

publications. (Doc # 1-1, Pg ID 56-62) There were a number of bidders that

expressed an interest in bidding on the Collateral. (Doc # 1, Pg ID 4)

Crestmark conducted the UCC Sale of the Collateral and collected the

amounts due from the winning bidder (“Sale Proceeds”). Id. Crestmark

deducted from the Sale Proceeds the outstanding amount due and owing under

the Loan Agreement, along with its expenses and fees, which resulted in

$231,426.10 in net proceeds (the “Net Proceeds”). (Doc # 1-1, Pg ID 64)


      In September 2017, an Illinois trial court entered judgment against both

MPD and CIBC in Shapich’s favor. (Doc # 16, Pg ID 144) As amended on

February 16, 2018, the value of the judgment against MPD was approximately

$1.68 million. Id. On April 24, 2018, the Court Clerk of the Circuit Court of

Cook County, Illinois, issued a Third-Party Citation to Crestmark, and

Shapich served it on Crestmark’s counsel via email that day. (Doc # 1-1, Pg

ID 66-75) Crestmark has also identified the Defendants as having potential

claims to the Net Proceeds either through written demands received from the

Defendants or via publicly recorded UCC liens filed by the Defendants against


	                                     4
MPD. (Doc # 1, Pg ID 4) Accordingly, Crestmark filed its Complaint so that

the Defendants can litigate their respective claims to the Net Proceeds.


    II.   ANALYSIS

      A. Motion to Dismiss

          1. Interpleader

          “Interpleader is an equitable proceeding that ‘affords a party who fears

being exposed to the vexation of defending multiple claims to a limited fund

or property that is under his control a procedure to settle the controversy and

satisfy his obligation in a single proceeding.’ ” U.S. v. High Technology

Products, Inc., 497 F.3d 637, 641 (6th Cir.2007) (quoting 7 Wright, Miller &

Kane,       Federal   Practice   and   Procedure §   1704    (3d   ed.2001)); see

also, Metropolitan Life Ins. Co. v. Marsh, 119 F.3d 415, 418 (6th Cir.1997)

(“[I]nterpleader is fundamentally equitable in nature.”). The Sixth Circuit has

described the nature and purpose of interpleader “as a single comprehensive

suit to adjudicate fully and finally all disputes arising out of claims to a

fund.” High Technology Products, 497 F.3d at 643 (quotations omitted).

          An interpleader action generally proceeds in two stages. At the first

stage, a court determines three issues: (1) whether the stakeholder has properly

invoked interpleader, including whether the court has jurisdiction over the

suit; (2) whether the stakeholder is actually threatened with double or multiple


	                                         5
liability; and (3) whether any equitable concerns prevent the use of

interpleader. Id. at 641 (citing 7 Wright, Miller & Kane, at § 1714). A court

should allow an interpleader action to proceed to the second stage “only when

the stakeholder has a real and reasonable fear of double liability or conflicting

claims.” Aaron v. Mahl, 550 F.3d 659, 663 (7th Cir.2008) (citations omitted).

During the second stage, a court determines the respective rights of the

claimants to the fund or property at stake via the normal litigation processes,

including pleading, discovery, motions, and trial.             High Technology

Products, 497 F.3d at 641.

       There are two approaches to interpleader in federal courts, and they are

commonly referred to as “rule interpleader” and “statutory interpleader.”

Mudd v. Yarbrough, 786 F. Supp. 2d 1236, 1241 (E.D. Ky. 2011). The main

distinction between the two forms of interpleader is that the interpleader

statute grants district courts original jurisdiction, while the interpleader rule is

merely a procedural device. Sun Life Assur. Co. of Canada v. Thomas, 735

F.Supp. 730, 732 (W.D.Mich.1990) (citing Bell & Beckwith v. United

States, 766 F.2d 910, 914 (6th Cir.1985)). “In an action brought pursuant to

the interpleader rule, either federal question jurisdiction or diversity

jurisdiction must be established.” Id. Interpleader actions brought pursuant

to Rule 22 are also subject to the same venue, Rule 4 service of process, and



	                                        6
anti-injunction limitations as regular civil cases. Richard D. Freer, 4–22

Moore's Federal Practice–Civil § 22.04[1].

      Contrarily, statutory interpleader “enjoys liberal procedural rules

including relaxed venue, personal jurisdiction and service of process

requirements as well as broad discretion to enjoin overlapping

litigation.” Bhd. Mut. Ins. Co. v. United Apostolic Lighthouse, Inc., 200

F.Supp.2d 689, 694 (E.D.Ky.2002) (citing 28 U.S.C. §§ 1397, 2361). Further,

statutory interpleader grants district courts “original jurisdiction of any civil

action of interpleader or in the nature of interpleader” if three elements are

satisfied. 28 U.S.C. § 1335(a). First, the amount in controversy must exceed

$500. 28 U.S.C. § 1335(a); Thomas, 735 F.Supp. at 731. Second, there must

be two or more adverse claimants to the stake who are of diverse citizenship,

as defined by 28 U.S.C. § 1332. 28 U.S.C. § 1335(a)(1); Thomas, 735 F.Supp.

at 731–32. Third, the stake must be deposited into the Court's registry. 28

U.S.C. § 1335(a)(2); Thomas, 735 F.Supp. at 732.

      For purposes of Shapich’s Motion, it is important to determine which

type of interpleader Crestmark argues should be enforced. Shapich argues

that Crestmark’s Complaint sounds in Rule 22 interpleader because Crestmark

only references statutory interpleader with regard to its assertion of

jurisdiction. (Doc # 16, Pg ID 146-47) Crestmark responds by arguing that



	                                      7
it properly pled the requirements for statutory interpleader. (Doc # 21, Pg ID

328)

       This Court finds that Crestmark’s Complaint was brought under Rule

22 interpleader because Crestmark explicitly states that it is invoking

interpleader under Rule 22. Crestmark alleges that according to Rule 22, it is

entitled to: (1) interplead the Net Proceeds; and (2) receive attorney’s fees and

other costs and expenses that it has occurred. (Doc # 1, Pg ID 5) Although

Crestmark mentions that jurisdiction is proper pursuant to the interpleader

statute, 28 U.S.C. § 1335, its interpleader claim is premised on this Court

granting it relief under Rule 22. Additionally, Crestmark’s only argument for

why its interpleader action was not brought under Rule 22 is that it has

satisfied the requirements necessary for this Court to have original jurisdiction

over this action pursuant to the interpleader statute. (Doc # 21, Pg ID 328-

330) While that might be accurate, Crestmark’s argument is misplaced

because Courts generally analyze interpleader claims according to the form of

interpleader that has been brought forward. See Commercial Union Ins. Co.

v. United States, 999 F.2d 581, 583 (D.C. Cir. 1993). Here, Crestmark asked

this Court to favorably rule on its Rule 22 interpleader claim, so the Court will

assess its claim accordingly.

       2. Rule 12(b)(1)



	                                      8
      Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of

an action for lack of subject matter jurisdiction. A Rule 12(b)(1) motion for

lack of subject matter jurisdiction can challenge the sufficiency of the

pleading itself (facial attack) or the factual existence of subject matter

jurisdiction (factual attack). Cartwright v. Garner, 751 F.3d 752, 759–60 (6th

Cir. 2014) (citing United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994)).


      In the case of a facial attack, the court takes the allegations of the

complaint as true to determine whether the plaintiff has alleged a basis for

subject matter jurisdiction. Id. In the case of a factual attack, a court has

broad discretion with respect to what evidence to consider in deciding whether

subject matter jurisdiction exists, including evidence outside of the pleadings,

and has the power to weigh the evidence and determine the effect of that

evidence on the court’s authority to hear the case. Id. Plaintiff bears the

burden of establishing that subject matter jurisdiction exists. DLX, Inc. v.

Commonwealth of Kentucky, 381 F.3d 511, 516 (6th Cir. 2004).


      Since Shapich challenges the factual existence of subject matter

jurisdiction, the Court must determine if either federal question jurisdiction or

diversity jurisdiction is present. Crestmark has not alleged that its sole count

arises under federal law, and this Court lacks subject matter jurisdiction



	                                      9
under 28 U.S.C. § 1331. Crestmark does however allege that the Court has

subject matter jurisdiction over this action based on diversity jurisdiction

under 28 U.S.C. § 1332.        Federal “district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between (1)

citizens of different States....” 28 U.S.C. § 1332. Crestmark argues that it has

satisfied 28 U.S.C. § 1332 because: (1) it is a Michigan Corporation; (2) the

Defendants are located in Delaware, Illinois, and Florida; and (3) the amount

in controversy exceeds $75,000. (Doc # 1, Pg ID 2)


      Determining diversity in Rule 22 interpleader actions is distinct from

the manner in which courts assess diversity in most other contexts. Courts

within the Sixth Circuit have held that in interpleader actions involving

disinterested stakeholders, courts should only consider the diversity among

the adverse parties. UBS Fin. Servs., Inc. v. Kaufman, No. 3:15-CV-00887-

CRS, 2016 WL 3199535, at *5 (W.D. Ky. June 8, 2016) (“Altogether, in this

situation, it makes far more sense to consider whether diversity exists on the

interpleader defendants' side of the “v” rather than “across the v,” which

would consider the citizenship of a party who does not claim ownership of the

fund.”). After applying this standard, the Court finds that it lacks subject

matter jurisdiction over this case. The three Defendants who have appeared


	                                     10	
in this case are all from Illinois. (Doc # 1, Pg ID 2) Therefore, diversity is

clearly lacking.

      3. Rule 12(b)(2)

      Plaintiff bears “the burden of establishing the district court’s personal

jurisdiction” over the Defendant. Neogen Corp. v. Neo Gen Screening, Inc.,

282 F.3d 883, 887 (6th Cir. 2002). As there has been no evidentiary hearing

on the matter, the court will “consider the pleadings and affidavits in a light

most favorable to the plaintiff.” Compuserve, Inc. v. Patterson, 89 F.3d 1257,

1262 (6th Cir. 1996) (citing Theunissen v. Matthews, 935 F.2d 1454, 1458-59

(6th Cir. 1991)). Granting a motion to dismiss is only proper “if all the

specific facts which the plaintiff ... alleges collectively fail to state a prima

facie case for jurisdiction.” Id. (emphasis in original).

      General jurisdiction is satisfied in a forum if the defendant’s contacts

within that forum are “so constant and pervasive as to render it essentially at

home.” Diamler AG v. Bauman, 134 S. Ct. 746, 751 (2014) (citations

omitted). “With respect to a corporation, the place of incorporation and

principal place of business are paradigm bases for general jurisdiction.” Id. at

760. Alternatively, personal jurisdiction can be satisfied through specific

jurisdiction. Specific jurisdiction “grants jurisdiction only to the extent that a

claim arises out of or relates to a defendant’s contacts in the forum



	                                      11	
state.” Miller v. AXA Winterthur Ins. Co., 694 F.3d 675, 679 (6th Cir. 2012)

(citation omitted). Whether a defendant’s claim arises out of contacts in the

forum is determined applying three criteria. Southern Machine Co. v.

Mohasco Indus., Inc., 401 F.2d 374, 381 (6th Cir. 1968). First, the defendant

must “purposefully avail himself of the privilege of acting in the forum

state....” Id. Second, the “cause of action must arise from the defendant’s

activities there.” Id. Third, the acts of the defendant must demonstrate a

“substantial enough connection with the forum state....” Id.

      Shapich contends that Crestmark has not established personal

jurisdiction over the claimants in this case, and specifically argues that on its

face, Crestmark’s Complaint demonstrates that this Court does not have

personal jurisdiction over Shapich. (Doc # 16, Pg ID 147-48) Shapich argues

that this Court lacks both the general personal jurisdiction and specific

personal jurisdiction necessary to proceed with this case.          Crestmark’s

response is premised on this Court finding that it properly filed a statutory

interpleader action.     Crestmark argues that pursuant to the Federal

Interpleader Act, service of process is sufficient to establish personal

jurisdiction over all of the defendants in this action. (Doc # 21, Pg ID 331)

Crestmark further argues that Shapich is amenable to suit in this Court even




	                                      12	
if he lack minimum contacts with Michigan because he waived service and

was otherwise properly served. (Doc # 21, Pg ID 332)

       The Court does not have general jurisdiction over Shapich due to his

lack of contacts with Michigan. Shapich resides in Illinois, and Crestmark

has not indicated that he has a continuous and systematic presence in

Michigan. See Bird v. Parsons, 289 F.3d 865, 873 (6th Cir. 2002). There is

no reason for the Court to believe that Shapich has any relationship with

Michigan that would warrant this Court invoking general jurisdiction over

him.

       This Court also finds that there is no prima facie showing of specific

jurisdiction based on the Southern Machine analysis. First, there is no

indication that Shapich purposefully availed himself of the privilege of this

action in Michigan, and Crestmark has not alleged otherwise. Second, the

cause of action does not arise from Shapich’s activities in Michigan because

Shapich’s claim to the Net Proceeds derives from the adverse judgment

against MPD, which was from an Illinois proceeding. Third, Shapich’s acts

do not demonstrate that he has a substantial connection with Michigan since

it has not been alleged that he conducted any activities within the state.

       Additionally, Crestmark’s argument with regard to this Court allegedly

having personal jurisdiction over Shapich is irrelevant considering that



	                                      13	
Crestmark filed a Rule 22 Interpleader claim as opposed to a statutory

interpleader claim.

      4. Rule 12(b)(3)

      Federal Rule of Civil Procedure 12(b)(3) provides for a motion to

dismiss based on improper venue. “On a motion to dismiss for improper

venue, the plaintiff bears the burden of proving that venue is proper.” Audi

AG & Volkswagen of Am., Inc. v. Izumi, 204 F. Supp. 2d 1014, 1022 (E.D.

Mich. 2002). A dismissal for improper venue may be based on Rule 12(b)(3),

but the requirements for what is a proper venue are established by 28 U.S.C.

§ 1391(b). Kerobo v. Southwestern Clean Fuels, Corp., 285 F.3d 531, 538

(6th Cir. 2002). The statute reads:

             (b) Venue in general.—A civil action may be brought in—

             (1) a judicial district in which any defendant resides, if all

      defendants are residents of the State in which the district is

      located;

             (2) a judicial district in which a substantial part of the

      events or omissions giving rise to the claim occurred, or a

      substantial part of property that is the subject of the action is

      situated; or




	                                      14	
             (3) if there is no district in which an action may otherwise

      be brought as provided in this section, any judicial district in

      which any defendant is subject to the court’s personal

      jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

      If venue is found to be improper, a district court “shall dismiss, or if it

be in the interest of justice, transfer such case to any district ... in which it

could have been brought.” 28 U.S.C. § 1406(a).

      Shapich argues that venue is improper because a substantial part of the

events or omissions giving rise to Crestmark’s claim did not occur in this

district. (Doc # 16, Pg ID 150) Shapich argues that the events that give rise

to the Complaint all occurred in Illinois.        (Doc # 16, Pg ID 149-150)

Crestmark contends that venue is proper in this district because the Net

Proceeds are located here in Michigan. (Doc # 21, Pg ID 334) Crestmark

also claims that this action should not be dismissed on this ground because the

other defendants that have answered the Complaint have not expressed that

they are opposed to the current venue. Id.

      This Court finds that venue is proper in this district. As Crestmark

contends, the Net Proceeds are located in this district. Since the Net Proceeds




	                                      15	
are a substantial part of property that is the subject of the current action, the

Court will not dismiss the Complaint based on venue considerations.

    B. Crestmark’s Motion for Interpleader Disbursement

      Since this Court grants Shapich’s Motion to Dismiss Crestmark’s

Complaint due to a lack of subject matter jurisdiction and personal

jurisdiction, it must deny Crestmark’s Motion for Interpleader Disbursement.

However, this Court will grant Plaintiff’s request to amend its Complaint and

properly bring its Complaint forward under a statutory interpleader theory.

(Doc # 21, Pg ID 330)

      The factors that this Court is to consider when determining whether to

permit a plaintiff to file an amended complaint are:

      (1) the delay in filing the motion,
      (2) the lack of notice to the other party,
      (3) bad faith by the moving party,
      (4) repeated failure to cure deficiencies by previous amendments,
      (5) undue prejudice to the opposing party, and
      (6) futility of the amendment.

Wade v. Knoxville Utilities Bd., 259 F.3d 452, 460 (6th Cir. 2001); Perkins v.

Am. Elec. Power Fuel Supply, Inc., 246 F.3d 593, 605 (6th Cir. 2001).

      Pursuant to Fed. R. Civ. P. 15(a)(2), the Court finds that justice requires

that Crestmark have the opportunity to amend its Complaint in order to clarify

which form of interpleader it intended to use as the basis for its Complaint.

There are no facts that demonstrate that Crestmark acted in bad faith, and an

	                                      16	
amendment in this instance would not be futile. Further, the Court does not

believe that Defendants will be unfairly prejudiced if Crestmark is allowed to

amend its Complaint. Therefore, if Crestmark wishes to amend its Complaint,

the Court gives it the ability to do so.

III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendant Branko Shapich’s Motion

to Dismiss (Doc # 16) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff Crestmark Bank’s

Complaint (Doc # 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff Crestmark Bank may file an

amended complaint within 14 days from the date of this Order.

       IT IS FURTHER ORDERED that Plaintiff Crestmark Bank’s Motion

for Interpleader Disbursement (Doc # 17) is DENIED WITHOUT

PREJUDICE.

                                            s/Denise Page Hood
                                            Chief Judge, U. S. District Court
Dated: October 12, 2019

I hereby certify that a copy of the foregoing document was served upon
counsel of record on October 17, 2018, by electronic and/or ordinary mail.

                                            S/LaShawn R. Saulsberry
                                            Case Manager



	                                          17	
